DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the Response dated 09/12/2022, claims 1-3 and 7 are amended and claims 1-13 are pending.

Response to Arguments
3.	The argument that the prior art of record does not teach or suggest amended claim 1 is found to be convincing.  However, the application is not in condition for allowance because provisional double patenting rejections, as detailed below, remain.

Claim Rejections - Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The following table summarizes the correspondence between the limitations of claim 1 of the present application and claim 1 of the reference application.  Therefore, claim 1 of the reference application anticipates claim 1 of the present application.

Claim 1 of Reference Application
Claim 1 of Present Application
A battery management apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and

a control unit configured to: 

receive the OCV measured by the voltage measuring unit, 

compare the received OCV with a pre-stored reference voltage; 

calculate a voltage fluctuation rate based on the comparison of the received OCV with the pre-stored reference voltage, 

determine a voltage increase pattern or a voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data, 

determine a first degree to which degradation of the battery cell is changing according to the determined voltage increase pattern or the voltage decrease pattern, and 

change a preset control condition based on the received OCV and the first determined degree to which degradation of the battery cell is changing.
A battery state estimating apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and

a control unit configured to:

receive the OCV measured by the voltage measuring unit;

compare the received OCV with a pre-stored reference voltage;

calculate a voltage fluctuation rate according to the comparison between the received
OCV and the pre-stored reference voltage;

determine either a voltage increase pattern or a voltage decrease pattern based on the
calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data;

determine a degree of degradation of the battery cell according to the
determined voltage increase pattern or voltage decrease pattern.






6.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 2 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 1, wherein the pre-stored reference voltage is an OCV of the battery cell when the voltage of the battery cell reaches the reference discharge voltage during a predetermined cycle of the battery cell, and wherein the pre-stored voltage fluctuation rate data includes a voltage fluctuation rate previously calculated by the control unit.  Therefore, claim 2 of Application No. 17/270,548 anticipates claim 2 of the present application.

7.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The following table summarizes the correspondence between the limitations of claim 3 of the present application and claim 3 of the reference application.  Therefore, claim 3 of the reference application anticipates claim 3 of the present application.

Claim 3 of Reference Application
Claim 3 of Present Application
A battery management apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and

a control unit configured to: 

receive the OCV measured by the voltage measuring unit, 

compare the received OCV with a pre-stored reference voltage; 

calculate a voltage fluctuation rate based on the comparison of the received OCV with the pre-stored reference voltage, 

determine a voltage increase pattern or a voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data, 

determine a first degree to which degradation of the battery cell is changing according to the determined voltage increase pattern or the voltage decrease pattern, and 

change a preset control condition based on the received OCV and the first determined degree to which degradation of the battery cell is changing

wherein the pre-stored reference voltage is an OCV of the battery cell when the voltage of the battery cell reaches the reference discharge voltage during a predetermined cycle of the battery cell, and wherein the pre-stored voltage fluctuation rate data includes a voltage fluctuation rate previously calculated by the control unit


wherein the control unit is configured to: calculate a rate of voltage change between the voltage fluctuation rate calculated during a present cycle of the battery cell and a voltage fluctuation rate calculated during a previous cycle of the battery cell within a predetermined number of cycles from the present cycle of the battery cell among the pre-stored voltage fluctuation rate data; and 


determine the voltage increase pattern or the voltage decrease pattern based on the calculated rate of voltage change
A battery state estimating apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and

a control unit configured to:

receive the OCV measured by the voltage measuring unit;

compare the received OCV with a pre-stored reference voltage;

calculate a voltage fluctuation rate according to the comparison between the received
OCV and the pre-stored reference voltage;

determine either a voltage increase pattern or a voltage decrease pattern based on the
calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data;

determine a degree to which degradation of the battery cell is changing according to the
determined voltage increase pattern or voltage decrease pattern
















calculate a rate of voltage change between the voltage fluctuation rate calculated
during a present cycle of the battery cell and a voltage fluctuation rate calculated during a
previous cycle of the battery cell within a predetermined number of cycles from the present cycle of the battery cell, wherein the voltage fluctuation rate calculated during the previous cycle is included among the pre-stored voltage fluctuation rate data; and

determine the voltage increase pattern or voltage decrease pattern based on the
calculated rate of voltage change.


8.	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The following table summarizes the correspondence between the limitations of claim 7 of the present application and claim 8 of the reference application.  Therefore, claim 8 of the reference application anticipates claim 7 of the present application.
Claim 8 of Reference Application
Claim 7 of Present Application
A battery management apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and
a control unit configured to: 

receive the OCV measured by the voltage measuring unit, 

compare the received OCV with a pre-stored reference voltage; 

calculate a voltage fluctuation rate based on the comparison of the received OCV with the pre-stored reference voltage, 

determine a voltage increase pattern or a voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data, 

determine a first degree to which degradation of the battery cell is changing according to the determined voltage increase pattern or the voltage decrease pattern, and 

change a preset control condition based on the received OCV and the first determined degree to which degradation of the battery cell is changing

wherein the control unit is configured to: 

calculate a present resistance of the battery cell based on the received OCV, calculate an electric resistance fluctuation rate by comparing the calculated present resistance with a pre-stored reference resistance, 


determine a resistance increase pattern or a resistance decrease pattern based on the calculated electric resistance fluctuation rate and pre-stored electric resistance fluctuation rate data,

determine a second determined degree to which degradation of the battery cell is changing of the battery cell according to the determined voltage increase pattern or the voltage decrease pattern and according to the determined resistance increase pattern or the resistance decrease pattern, and

change the preset control condition based on the calculated electric resistance fluctuation rate and the second determined degree to which degradation of the battery cell is changing.  
A battery state estimating apparatus, comprising:

a voltage measuring unit configured to: 
measure a voltage of a battery cell; and

measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference discharge voltage; and
a control unit configured to:

receive the OCV measured by the voltage measuring unit;

compare the received OCV with a pre-stored reference voltage;

calculate a voltage fluctuation rate according to the comparison between the received
OCV and the pre-stored reference voltage;

determine either a voltage increase pattern or a voltage decrease pattern based on the
calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data;














compare the received OCV with a pre-stored reference resistance; calculate an electric resistance fluctuation rate according to the comparison between the received OCV and the pre-stored reference resistance;


determine a resistance increase pattern or a resistance decrease pattern based on the
calculated electric resistance fluctuation rate and pre-stored electric resistance fluctuation rate data; and

determine the degree to which degradation of the battery cell is changing according to at least the determined resistance increase pattern or the determined resistance decrease pattern.


9.	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 9 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 8, wherein the pre-stored reference resistance is calculated based on the pre-stored reference voltage, and wherein the pre-stored electric resistance fluctuation rate data includes a electric resistance fluctuation rate previously calculated by the control unit.  Therefore, claim 9 of Application No. 17/270,548 anticipates claim 8 of the present application.

10.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of Application No. 17/270,548 is directed to the battery management apparatus according to claim 9, wherein the control unit is configured to: calculate a rate of resistance change between the electric resistance fluctuation rate calculated during a present cycle of the battery cell and an electric resistance fluctuation rate calculated during a previous cycle of the battery cell within a predetermined number of cycles from the present cycle of the battery cell, wherein the electric resistance fluctuation rate calculated during the previous cycle of the battery cell is included among the pre-stored electric resistance fluctuation rate data, and determine the resistance increase pattern or the resistance decrease pattern based on the calculated rate of resistance change.  Therefore, claim 10 of Application No. 17/270,548 anticipates claim 9 of the present application.

11.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/270,548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 15 of Application No. 17/270,548 is directed to a battery pack, comprising the battery management apparatus according to claim 1.  Therefore, claim 15 of Application No. 17/270,548 anticipates claim 12 of the present application.

12.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/270,548 in view of Kim (US 2018/0299511).
Claim 1 of Application No. 17/270,548 is silent on an electric vehicle comprising the battery state estimating apparatus according to claim.  In contrast, Kim teaches a battery degradation state estimation apparatus 100 that is provided in an electric vehicle (Fig. 1; ¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the battery state estimating apparatus in an electric vehicle.  One of ordinary skill would make such a modification for the purpose of estimating a state of a vehicle-mounted battery at any time (Kim; ¶42).

Claim Objections
13.	In light of the rejections to claims 1-3, 7-9, and 12-13, claims 4-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852